PER CURIAM.
Appellant seeks review of an order striking his motion for post conviction relief and motion for rehearing filed in connection with pleas he entered in 1987 and 1996 cases. Noting their exact similarity to some twenty-four motions filed by seven other defendants incarcerated at the same federal correctional institution, the trial court determined both motions were fraudulent and struck them. We' find no authority under the Florida Rules of Criminal Procedure authorizing a court to strike a motion for post conviction relief as a sham pleading. We reverse for the reasons discussed in Mullins v. State, 850 So.2d 676 (Fla. 4th DCA 2003). On remand, the trial court shall rule on the motions.
FARMER, C.J., WARNER, and POLEN, JJ., concur.